Citation Nr: 1309198	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected status-post arthroscopy, medial meniscus tear, left knee.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which granted service connection for status-post arthroscopy, medial meniscus tear, left knee, with an initial rating of 10 percent, effective December 12, 2006.  The rating decision also awarded a temporary total disability rating for the left knee disability under 38 C.F.R. § 4.30, based on surgical or other treatment necessitating convalescence, effective March 30, 2007, and a 10 percent disability rating, effective from May 1, 2007. 

In June 2011, the Veteran presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2012).  The Board accepts this evidence for inclusion in the record.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran contends that his service-connected left knee disability is of greater severity than the current 10 percent disability rating contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Review of the claims folder shows that, although the Veteran did well for a while following his March 2007 left knee arthroscopy, he subsequently complained of, and sought treatment for pain, locking and giving way of the knee.  A May 2009 magnetic resonance imaging (MRI) study revealed a recurrent posterior horn medial meniscus tear, and in June 2009, his orthopedist recommended that he undergo a repeat arthroscopy.  A March 2011 VA outpatient orthopedic treatment record shows that he was seen with complaints of right shoulder pain after he sustained a fall when his left knee gave way.  During his June 2011 Board video conference hearing, the Veteran reported that he was to undergo a repeat arthroscopy in January 2012.  Thereafter, in a May 2012 rating decision, the RO granted service connection for right shoulder rotator cuff and labral tears, as secondary to the Veteran's left knee disability.  

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).   Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, because there is medical evidence suggesting a worsening of the Veteran's service-connected left knee disability, the Board concludes that another VA examination is warranted. 

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record (others than the aforementioned 2011 treatment reports submitted by the Veteran) are dated August 2009, the RO/AMC should ensure that any left knee treatment reports since that date are obtained and associated with the claims folder.

The Board notes that, during the Board video conference hearing, the Veteran submitted records from the Social Security Administration ("SSA"), showing he had been award SSA disability benefits based on severe impairments of his service-connected left knee and left ankle disabilities.  In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The possibility that SSA records could contain evidence relevant to his claim cannot be foreclosed absent a review of those records.  As such, the Board finds that an attempt should be made to obtain any records currently associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the Board notes that entitlement to a TDIU was denied in the June 2008 rating decision on appeal.  A notice of disagreement was subsequently received in March 2009 in which the Veteran stated that "[d]ue to my ankle and my left knee, as was stated by my doctor date 09/11/07 I am unable to perform construction work duties."  The Veteran reiterated these assertions at his June 2011 Board hearing, and the Board notes further, that the SSA award appears to have been based, at least in part, on the Veteran's service-connected left knee and left ankle disabilities.  The Board also notes that in Rice v. Shinseki, the Court held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board construes the March 2009 statement as a timely notice of disagreement (NOD) with the June 2008 denial of a TDIU.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and no statement of the case (SOC) is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, the TDIU issue must be remanded for the issuance of an SOC. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected left knee disability since August 2009 and associate those reports with the claims folder or with the electronic record via Virtual VA.  Any negative reply should be noted.

2.  Contact SSA and request any and all records related to the Veteran's award of disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected status-post arthroscopy, medial meniscus tear, left knee.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary should be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's left knee symptomatology and problems and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.

(a)  The examiner should specifically describe the degree of disability present in the Veteran's left knee, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  Any and all opinions must be accompanied by a complete rationale.

The examiner should specifically describe the effects of the Veteran's left knee disability on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  
 
4.  With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.  Make a determination as to whether a VA examination/opinion is necessary for the claim for a TDIU rating, and if deemed necessary, schedule the Veteran for an appropriate VA examination to determine employability.  After undertaking all indicated development, issue the Veteran a statement of the case for the issue of entitlement to a TDIU.  He should be notified that he must also submit a substantive appeal for this issue if he intends to appeal it to the Board.  If, and only if, a substantive appeal is filed as to this issue, then the issue should be returned to the Board for review.

5.  After completing any further development deemed necessary, readjudicate the appeal, to include, if deemed warranted, consideration of an extraschedular evaluation. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


